State of




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 22, 2014

                                      No. 04-14-00395-CV

                                       Susan COSTNER,
                                           Appellant

                                                v.

                                      STATE OF TEXAS,
                                          Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2000EM502104
                            Honorable Andy Mireles, Judge Presiding

                                         ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        After issuing a show cause order to appellant, this court dismissed appellant’s appeal for
lack of jurisdiction on August 13, 2014. On August 18, 2014, appellant filed a pro se “Motion
for Extension of Time to File Brief.”

           Appellant’s motion is DENIED AS MOOT.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court